Citation Nr: 0631949	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
urinary condition associated with microhematuria, and if so, 
whether service connection is warranted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to December 
1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  In a decision dated in January 1995, the RO determined 
that new and material evidence had not been received to 
reopen a claim of service connection for blood in the urine.  

2.  The evidence received since the January 1995 decision is 
not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection of a 
urinary condition associated with microhematuria.

3.  A urinary condition did not have its onset during service 
and is otherwise unrelated to service.  

4.  An acquired psychiatric disorder, to include major 
depressive disorder, did not have its onset in service and is 
otherwise unrelated to service.  


CONCLUSIONS OF LAW

1.  The January 1995 RO decision that denied service 
connection for blood in the urine is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a urinary 
condition associated with microhematuria.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

3.  The veteran's urinary condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

4.  The veteran's acquired psychiatric disorder, to include 
major depressive disorder, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided VCAA notice by means of a letter to the veteran 
from the RO dated in October 2005.  The veteran was told of 
the requirements to establish a successful claim, advised of 
her and VA's respective duties, and asked to submit 
information and/or evidence, including any in her possession 
to the RO.  The content of this letter substantially complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the initial adjudication.  However, 
the action of the RO described above cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim as she 
had the opportunity to submit additional argument and 
evidence.  VA treatment records were received after the 
October 2005 notice letter, and the veteran was afforded 
additional process by the January 2006 supplemental statement 
of the case.  In April 2006, the veteran indicated that she 
had no other information or evidence to give VA to 
substantiate her claims.  Her representative provided 
additional argument in May and September 2006.  For these 
reasons, the veteran has not been prejudiced by late timing 
of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Although VCAA notice was not provided as to assignment of 
disability ratings and effective dates, no prejudice to the 
veteran can result in this case.  As the Board is denying the 
claims for service connection any questions as to the 
effective dates and disability ratings to be assigned are 
rendered moot.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
asserting, or even showing a disease or injury during service 
is not enough to necessitate a medical examination.  VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, and evidence 
that the claimed disabilities or symptoms may be associated 
with service.  38 U.S.C.A. § 5103A; Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

In this case, no competent evidence of record shows that the 
veteran's urinary condition may be associated with her 
service.  VA thus declines to provide medical examination 
with regard to the claimed urinary condition.  An appropriate 
VA examination was afforded the veteran in June 2002 with 
regard to her claimed psychiatric disorder.  

Service medical records have been obtained and VA has made 
reasonable efforts to obtain all evidence identified by the 
veteran.  In supplemental statements of the case, dated in 
August 2003 and January 2006, respectively, the RO informed 
the veteran that Dr. C.O. and Dr. S.N. had not responded to 
VA's requests for records.  The veteran was provided with 
adequate notice of the aforementioned and was provided with 
the opportunity to submit those reports to VA.  As noted, in 
April 2006, the veteran indicated that she had no other 
information or evidence to give VA to substantiate her 
claims.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection-Generally

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires the 
Board to only address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to establish service connection; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Id.  When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  In addition, service 
connection is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Urinary disorder associated with microhematuria

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In March 1993, the RO denied a claim for entitlement to 
service connection for blood in the urine on the basis that 
there was no evidence of an underlying disease or injury 
associated with the laboratory finding of microhematuria.  
Notice was issued to the veteran that same month, and she did 
not appeal.  The rating decision became final.  See 38 
U.S.C.A. § 7105.

By correspondence received in October 1994, the veteran 
sought to reopen her claim.  In January 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the March 1993 claim.  In a letter dated 
January 10, 1995, the appellant was notified of the decision 
and her appellate rights.  She did not appeal the decision 
and thus, the decision became final.  See 38 U.S.C.A. § 7105.

Evidence received prior to the January 1995 decision included 
service medical record laboratory findings and results of 
diagnostic tests.  This evidence showed urinalysis results 
from June and July 1989 that listed blood in the urine as 
"Moderate", and a June 1989 notation of "microscopic 
hematuria".  An August 1989 urology clinic report indicated 
that an intravenous pyelogram was normal and a cystoscopy 
showed the urethra benign and the bladder negative.  The 
assessment was idiopathic microscopic hematuria.  In June 
1991 the veteran was found to have blood in the urine with no 
urology symptoms and a negative urine culture.  An 1992 
separation report of medical history listed hematuria since 
1989 with no etiology found.  The 1992 examination report 
shows that clinical evaluation was checked as normal.  An 
undated continuation of SF 93 form, included in the service 
medical records, states "History of hematuria since 1988, 
evaluated by Urology, 1989, cystoscopy and intravenous 
pyelogram, normal, etiology unknown, no treatment or 
evaluations required".

Also of record prior to the 1995 decision were clinical notes 
dated in October 1994, from Dr. C.W.O., a private physician, 
reporting that the veteran had a history of hematuria.

Evidence received since the January 1995 decision includes 
July 1993 clinic notes from Dr. M.A., a private physician, 
reporting  positive results of blood in the urine and a 
November 2005 VA outpatient note reporting acute cystitis 
with hematuria.

As the previous final decision stated, in part, that no new 
and material evidence had been received showing an underlying 
pathology for the hematuria and the November 2005 connects 
cystitis to hematuria, the Board finds that the November 2005 
clinic note constitutes new and material evidence.

Urinary condition - de novo review

Having determined that new and material evidence has been 
received to reopen the claim, the Board now turns to the 
issue of whether service connection is warranted for a 
urinary condition.  

Although the November 2005 VA clinic note associates an 
underlying pathology with the veteran's microhematuria, the 
evidence of record fails to establish that the veteran's 
cystitis is a chronic condition or is related in any manner 
to the veteran's service.  

Service medical records do not establish any chronic urinary 
condition associated with the laboratory findings of 
microhematuria.  While microscopic hematuria was found in 
June 1989, a urine culture and sensitivity were negative.  
The August 1989 cystoscopy and intravenous pyelogram yielded 
no findings of disease or abnormality.  In June 1991 the 
veteran again was found to have blood in the urine with no 
urology symptoms and a negative urine culture.  Indeed, as 
indicated by the post-cystoscopy report of "idiopathic 
microhematuria", microhematuria was not found to be a 
chronic disability.

Post service, there is no evidence of a chronic urinary 
disorder.  While seeking treatment for an unrelated disorder 
in November 1994, the veteran gave a history of urinary tract 
infections; however, a pertinent diagnosis was not made at 
that time. 

In the veteran's October 2001 claim, she states her claim as 
"urinary condition" (blood in urine)".  While the veteran 
has submitted evidence that shows her hematuria to be 
associated with cystitis in November 2005, as a layperson, 
she is not competent to provide evidence that her November 
2005 cystitis is etiologically related to the laboratory 
findings of microhematuria during service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In summary, the November 2005 assessment of cystitis was the 
first association between a urinary condition and 
microhematuria and there is no competent evidence of cystitis 
or any other urinary condition during service or prior to the 
November 2005 assessment.  Blood in the urine is not a 
disability and a history of laboratory findings of 
microhematuria does not support a showing of chronicity based 
on continuity of symptomatology.  

Because no competent evidence of record shows a nexus between 
the veteran's November 2005 cystitis and service, her claim 
for service connection for a urinary condition must be 
denied.  

Acquired psychiatric disorder

The veteran also seeks service connection for an acquired 
psychiatric disorder. In this regard, the probative and 
persuasive evidence weighs against the veteran's claim.  The 
veteran's disorder did not begin in service and is not 
etiologically related to service.  

Service medical records are absent for any evidence of 
depression or any other psychiatric disorder during service.  

Of record are lay statements, dated in September 2001, from 
D. M., the veteran's mother, and E. F., who wrote that she 
has known the veteran all her life.  D. M. stated that she 
noticed a difference in the veteran after she returned from 
active duty in 1992 and after she hurt her back.  Further, D. 
M. indicated that the veteran became depressed in the year 
2000 and inferred that this was due to increasing problems 
with her back and knees.  E. F. stated that the veteran had 
exhibited a personality change over the previous three years.

While the veteran is competent to describe her feelings, and 
D. M. and E. F. are competent to describe their observations 
of the veteran, as laypersons, none of these persons is 
competent to provide an opinion as to the cause of the 
veteran's depression.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In June 2002 the veteran underwent a VA psychiatric 
examination.  The examiner diagnosed the veteran with major 
depressive disorder.  The examiner did not attribute the 
veteran's depression to service.  He stated that she liked 
her service experience and left the service to make more 
money.  

A November 2002 VA clinical note recorded that the veteran 
reported anger, personality changes, and episodes of crying 
for 4 years, and in another note, that the veteran stated 
that she did not know when her depression began.  These notes 
report that the veteran stated that prior to becoming 
depressed she was angry, and that the veteran attributed 
this, in part, to physical injuries that she said began 
during service and caused her to miss work and interfered 
with her ability to participate in sports.  A November 2004 
VA clinical notation lists the veteran's diagnosis as 
dysthymic disorder.  

The veteran was a member of the Air National Guard in 2004.  
A letter from the veteran's VA psychiatrist to the Air 
National Guard Medical Unit, dated in April 2004, released 
information that the veteran had been diagnosed with 
dysthymia, and with major depressive disorder, in full 
remission.  An undated narrative summary, relevant to the 
veteran's Air National Guard duties, refers to the 
information contained in the VA psychiatrist's letter.  This 
narrative summary reported that the veteran sought care in 
October 2002 at the Houston VA medical center because she was 
feeling depressed due to a divorce and a change in her job.  

A June 2005 VA individual psychotherapy note stated that the 
veteran has dysthymia and reported being stressed lately 
because of work demands.  

The record is absent for competent evidence that the 
veteran's major depressive disorder or dysthymia had their 
onset during service or are etiologically linked to her 
service.  Rather, the competent evidence attributes the 
veteran's depression or dysthymia to domestic and employment 
related changes.  Therefore, her claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include a major depressive disorder, must be denied.  

Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  The Board regrets that a more 
favorable determination could not be made.


ORDER

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for a urinary condition associated with microhematuria is 
reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a urinary condition is 
denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


